Graham, Judge,
delivered the opinion of the court:
The plaintiff was a lessee of certain land on Spesutia Island in the State of Maryland. Acting by virtue of authority granted by the act of Congress of October 6, 1917, 40 Stat. 352, the President, through the Secretary of War-, on .December 14,1917, took certain property, thereby depriving the plaintiff of ingress and egress to and from other property of which plaintiff held a lease.
The liability of the Government as and for a taking under the same circumstances was passed upon by this court in the case of Julian S. Smith et al v. United States, decided March 11, 1929 [ante, p. 252], involving the taking of the land itself, and damages were allowed the plaintiff Smith in that case to the value of the property taken, and for injury by cutting off communication with the property under lease here by the plaintiff.
The question of the liability of the Government to the plaintiff for injury to the value of her leasehold has been settled. See Duckett v. United States, 62 C. Cls. 781, 266 U. S. 149; Phelps v. United States, 274 U. S. 341; and Chapman S. Clark v. United States, 59 C. Cls. 940, reversed by the Supreme Court without opinion. So that the only remaining question is the amount of damage to the plaintiff’s leasehold interest which, according to the findings, is $3,400, for which, with interest from December 14, 1917, judgment should be entered, and it is so ordered.
Si-NNOtt, Judge; Geeen, Judge; Moss, Judge; and Booth, Chief Justice, concur.